Title: To George Washington from Henry Lee, 9 October 1795
From: Lee, Henry
To: Washington, George


          
            Mccormes tavern five miles north of Websters [Md.] Ocr 9th 1795
            dear sir,
          
          A report from Norfolk announcing the arrival of a corvette there, with letters of recal of the French minister in consequence of our treaty with G. Britain is circulating with much confidence.
          I cannot think so illy of the wisdom & justice of the french republic as to credit the tale & in my own mind I class it among those daily inventions which charecterize the agitators of our country: yet I consider the event not among the impossible, in as much as I am certain that official influence in a certain quarter may be too obedient to the fraternity here.
          My cheif object at present is for the sake of your & Misstres Washingtons accommodation to tell you that we have found in this tavern unexpectedly very agreable & comfortable quarters—Every thing clean neat & obliging with excellent forage for horses.
          You will I am persuaded experience a happy change by making it your night stage. I am unaltreably & most respectfully Your friend & ob. sert
          
            Henry Lee
          
        